Case 19-30694 Document 23 Filed in TXSB on 03/13/19 Page 1 of 3

UNITED STATES BANKRUPTCY COURT
SOUTHERN AND WESTERN DISTRICTS OF TEXAS

 

HOUSTON DIVISION

 

 

CASE NAME: | Royce _ James “Hassell

| Petition Date :

   

02/04/201 9|

 

CASE NUMBER: |_____——————19"30894

 

THIS REPORT IS FOR THE MONTH/YEAR (example: MAY/1995) OF |February-2019

All Individual Debtor-In-Possession Checking, Savings, Brokerage Accounts:

 

 

 

 

 

BANK NAME: ACCOUNT NO.:

1 [Prosperity | 1340
2 | Bank of Texas | 17096
3 [Frost | | 1074

 

(attach list if needed)

All Non-Debtor-In-Possession Accounts:

BANK NAME: ACCOUNT NO.:

 

i ee L

 

2 i]

 

3, ee |

(attach list if needed)

A copy of a reconciled statement should be attached for each and all accounts.

 

 

Total Disbursements from MOR-7 ‘Total Disbursements from MER2 ‘Total Disbursements _ -

Or Small Business Exhibit B-1

(When the debtor is a sole proprietorship)

 

—_ _ |. $ 0.00

(When the debtor is an Individual)

Are all post-petition liabilities, including taxes, being paid within terms? Yes|__No[*!

 

Have any pre-petition liabilities been paid ? Yes!_|NolX If so, explain | oe

Are all U.S. Trustee Quarterly Fee Payments current? Yesl¥ Nol_|

 

What is the status of your Plan of Reorganization? to be fi led

***The original of this document must be filed with the United States Bankruptcy Court and a copy must be sent to the United States Trustee***

 

Attorney Name: [Erin Jones
Firm: [JONES MURRAY & BEATTY LLP

 

 

Address: [4119 Montrose, Suite 230 | Houston, Texas 7006 _
Address: [Houwton —

City State, Zip: [Texas 77008
Telephone: [7135291999

 

 

 

 

 

 

MFR-1

I certify under penalty of perjury that the following complete
Monthly Financial Report (MFR), consisting of MFR-1 through
MFR-3 plus a is true and correct.

poe

[ORIGINAL SIGNATURE)

SIGNED + =

 

 
Case 19-30694 Document 23 Filed in TXSB on 03/13/19 Page 2 of 3

This FORM is for INDIVIDUALS ONLY

 

CASE NAME: [Royce James

CASH RECEIPTS AND
DISBURSEMENTS

1, CASH - BEGINNING OF MONTH

TOTAL RECEIPTS

Draw from (Contribution to) Operation of Business MOR-7 or
Small Business Exhibit B-1

DISBURSEMENTS

SUB-TOTAL DISBURSEMENTS (for Individual)
18. FEES

TOTAL DISBURSEMENTS
20. NET CASH FLOW

21. CASH - END OF MONTH

MFR-2

Hassell

SCHEDULE
1&J

MONTH

$ 508,00

0.00

0.00
0.00

$ 0.00

0.00

1,527.21
0.00
269.12
45,00
170.57
0.00
4,075.10
0.00
1,481.53
260.80
§.50

$7
15,005.50
0.00

Petition Date:
CASE NUMBER: 19-30694

$0.00
0.00
$0.00

 

Revised: 1/31/2014
Case 19-30694 Document 23 Filed in TXSB on 03/13/19

POTAEA -PAstaay

Page 3 of 3

cad

(lenpralpay 303) SALLI TIA VII NOLLLLAd-LSOd TVLOL
SAXVL TVLOL

GQaaNOFSNN TVLOL

dgandas TVLOL

SGILITIAVIT NOLLILAd-LSOd

 

 

‘WAGWAN ASV | 1essey

XA'INO STVNQGITAIGNI 10} S! WHOS SALL

sawer 20h0u | <AAIVN ASVO
